Case 20-50640-tnw      Doc 18      Filed 04/20/20 Entered 04/20/20 19:52:12         Desc Main
                                   Document      Page 1 of 7


                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF KENTUCKY
                               LEXINGTON DIVISION


IN RE:                                                                           CHAPTER 11

         ELEMENTAL PROCESSING, LLC                                  CASE NO.      20-50640-tnw

               DEBTOR


   AFFIDAVIT OF TONY STRUYK, PROPOSED DESIGNATED SPOKESPERSON
            OF DEBTOR IN SUPPORT OF FIRST DAY MOTIONS

         Comes Affiant, TONY STRUYK, after first being duly sworn, states and deposes as

follows:

                                       Background of Debtor

         1.    I am the Chief Executive Officer, Chief Financial Officer and co-owner of

Elemental Processing, LLC, (the ADebtor@) since its inception to the present. I own 27.5% of the

membership interest with Jeffrey A. Lake, who also holds 27.5%. I own and control Montecito

Capital Management, Inc., of 1262 Scott Street, San Diego, CA 92106, which owns 45% of the

Debtor. I am the proposed court-ordered Designated Representative of the Debtor and have

specific information and knowledge concerning the statements made in this Affidavit. I am over

the age of 18 and of sound mind.

         2.    On April 20, 2020 (the APetition Date@), the Debtor filed with this Court a

voluntary petition for relief under Chapter 11 of the United States Code (the ACode@). The

Debtor’s business is currently being operated by the Fayette County Master Commissioner,

James Frazier, as receiver, pursuant to an appointment on March 13, 2020, in the case styled,

Amerra Capital Management, LLC, v. Elemental Processing, Fayette Circuit Court, Case

#20-CI-907. After Amerra Capital filed its verified complaint to foreclose against the tangible
Case 20-50640-tnw           Doc 18      Filed 04/20/20 Entered 04/20/20 19:52:12                   Desc Main
                                        Document      Page 2 of 7


assets of the Debtor, it also filed a verified motion for the appointment of a receiver on March 9,

2020. On March 12, 2020, the Debtor filed a verified objection as to factual allegations thereof,

including the assertion of a non-waivable conflict of interest of Amerra Capital’s counsel. The

state court judge made a determination based upon the verified motion without taking any live

testimony and granted same, notwithstanding the verified objection. James Frazier was appointed

as receiver on March 13, 2020. For the last month, I have been informed that the employees were

requested by the receiver to work on site and have not been paid. I have been informed that the

receiver has received a notice of default by the landlord, Capstone Group, LLC, of 2201 Regency

Road, Suite 602, Lexington, KY 40503 but has not attempted to cure or pay rent. By letter dated

April 8, 2019 [sic], Capstone’s representative gave notice of termination of the lease dated

October 5, 2017, and the Debtor seeks to cure all monetary and non-monetary defaults

immediately and to stay current going forward. The receiver’s designee, Mr. Robert W. Leasure,

has substantially impaired the value of the Debtor and the state court receiver should be required

to turn over property of the estate pursuant to 11 U.S.C. §543, and to authorize the Debtor’s

original managers, being Mr. Lake and/or myself, to operate the Debtor. The Debtor’s owners

desire to operate its business as a debtor and debtor-in-possession pursuant to Code '' 1107(a)

and 1108.

        3.       The secured creditors 1 are as follows:

                 •   2018-08-17 UCC-1 filed by John Deere on certain equipment
                 •   2018-12-05 UCC-1 filed by Crown Equipment on all leased equipment
                 •   2019-08-23 UCC-1 filed by Amerra Capital Management on all assets
                 •   2020-01-27 UCC-1 filed by Mokena Holdings on all assets with PMSI

        1
                 This Affidavit does not constitute an admission by the Debtor of the validity, enforceability
or other bone fide security status of any secured creditors, but rather the mere opinion of the Affiant to assist
this Court in the approval process of the First Day Motions. The Debtor has listed and identified
Dynasty Farms, LLC, MJ83 Holdings, LLC, and Strategic Compensation Group, LLC, as secured
creditors but no UCC-1 Financing Statement was found in the Secretary of State’s website.
Case 20-50640-tnw          Doc 18    Filed 04/20/20 Entered 04/20/20 19:52:12         Desc Main
                                     Document      Page 3 of 7


                  •   2020-02-27 UCC-1 filed by AB Sciex LLC on all invoiced items reported

And the other secured creditors who have not filed a UCC-1 Financing Statements with the secretary of
state’s office are as follows:

                  •   Brad Lebsock
                  •   Bibicarri Consulting
                  •   Dynasty Farms
                  •   Heathray
                  •   Jade Partners
                  •   Strategic Compensation
                  •   Troy Lindstrom


        4.        Historical Background:       The Debtor is a Kentucky corporation with

headquarters at leased premises located at 2120 Capstone Drive, Suite 111, Lexington, KY

40511-8926. Since being formed in May of 2017, Elemental Processing has been a licensed

Industrial Hemp grower, processor and handler participating in the State of Kentucky’s Industrial

Hemp Pilot Program sanctioned under the United States 2014 and 2018 Farm Acts and the

Kentucky Department of Agriculture (“KDA”). Elemental Processing extracts Cannabidiol

(“CBD”) and other cannabinoids from the hemp plant and processes them into crude oil, refined

oil, isolate powder and other bulk CBD formulated products. Elemental Processing obtains its

hemp plant material primarily from its contracted farmers in states ranging across the United

States. All hemp plant material is extracted and refined at Elemental Processing’s 42,000 square

foot facility in Lexington, Kentucky. The Lexington facility uses supercritical CO2 extraction and

has the capacity to process over 2,000,000 pounds of hemp bio mass a year resulting in over

40,000 Kilograms of bulk CBD ingredients. The CBD produced in Lexington is sold to customers

manufacturing retail CBD products for the nutraceutical, food and beverage, health and beauty and

pet industries.

        5.        Critical Background: A complaint and motion for receivership was filed by

Amerra Capital Management, LLC, in the Fayette Circuit Court for the Debtor’s failure to pay
Case 20-50640-tnw           Doc 18   Filed 04/20/20 Entered 04/20/20 19:52:12            Desc Main
                                     Document      Page 4 of 7


$250,000 in February 2020. The state court judge appointed the receiver to operate the business

operations with the powers and authorities set forth in KRS 425.600. Since that date, the receiver

retained Mr. Robert W. Leasure to assist him in continuing to operate the business. After the

court was apprised of various events leading up to the receiver giving a copy of the key to the

landlord in mid-April 2020 and the layoff of most, if not all, of the Debtor’s employees, the

Fayette Circuit Court entered an order dated April 17, 2020, scheduling a hearing for April 24th

to discuss the viability and/or liquidation of Elemental Processing. Because of the receiver’s

designee allowing the lease to go into default without attempting to cure it and because of the

state court order seeking further action to dispose of the assets, this chapter 11 bankruptcy was

the only viable option to protect the assets and restructure its business for the benefit of all

creditors and the estate.

       6.      Effective Reorganization: At the present time, the building lease has been

terminated by letter dated April 8, 2019 [sic] by Capstone Group 2100 LLC. The Debtor seeks to

file an emergency motion for authority for the reinstatement of the lease. The Debtor’s main assets

are located in the Capstone premises in Lexington, Kentucky, and an eviction will result in zero

being repaid to the creditors. The Debtor believes the value of its assets far exceed the debts owed

to secured and unsecured creditors, not including equity holders as audited financials show.

       7.      In August 2018, the Debtor received a working capital line of credit for

$15,000,000 with Amerra Capital Management, LLC. $8 million was initially funded, then the

business started expansion and furthered the farming operations. Amerra Capital changed its

position on the Hemp space and refused to fund the additional $7 million. The Debtor had already

committed to spending most of the $7 million, but since Amerra Capital refused to fund the

balance, the Debtor was forced to use its capital to satisfy existing obligations. This position left

the Debtor in approximately $3 million shortfall, which more importantly, created an
Case 20-50640-tnw        Doc 18     Filed 04/20/20 Entered 04/20/20 19:52:12             Desc Main
                                    Document      Page 5 of 7


unsustainable financial situation for the business in not being able to pay obligations as needed.

This caused the owners to restructure the company model after becoming two months in arrears

with Amerra Capital. Sales were being generated and some additional time would have allowed

the Debtor to make payments. Amerra Capital refused any delay and demanded the $8 million in

full. The Debtor requested 90 days for refinance, but to no avail. Amerra Capital filed its complaint

and requested a receiver be appointed, mistakenly arguing that the Debtor was not operating the

business properly and was dissipating assets. The Debtor opened a bank account that was not

linked to Amerra Capital to preserve the assets from seizure, but the receiver obtained all funds

upon appointment. The receiver has allowed me to be present during regular business hours and I

have witnesses his actions, or inaction. His actions are consistent with the shutting down the

business and working toward a liquidating process. The following are my personal observations:

       (i)     The receiver determined the inventory was still there as was disclosed in December
               2019 and that nothing was missing;

       (ii)    On day one of the receiver’s appointment, there were three people to oversee the
               operations, all of whom operated under the receiver’s designee, Mr. Robert W.
               Leasure. In less than one week, the receiver’s designee had one person to manage
               this multi-million dollar operation. Within the next two weeks, no one from the
               receiver’s office was present at the business and they were not directing, managing,
               operating or guiding any employee as to work. I have estimated that the receiver’s
               designee was present no more than six hours per week following the first week.

       (iii)   The receiver’s designee has not performed any act to earn money or to attempt to
               operate profitably. On the first day on the job, the receiver called some customers
               for receivables but never tried again.

       (iv)    The receiver’s designee has never spoken to any sales person or even asked which
               employees were sales people.

       (v)     The receiver’s designee has ignored every critical aspect of the operation that the
               employees have suggested that was essential to the sustainability of the business. A
               perfect example from day one was to protect the lease from termination. The
               landlord has attempted to break the lease with regular default notices, all of which
               the Debtor satisfied prior to the appointment of the receiver. Once the receiver was
               in place, no action was taken to protect or cure any issues. I made multiple
               reminders by email and called the designee of this issue, but the designee did the
Case 20-50640-tnw      Doc 18     Filed 04/20/20 Entered 04/20/20 19:52:12             Desc Main
                                  Document      Page 6 of 7


              opposite from any normal business decision. The designee intentionally and
              purposely allowed the lease to go into default and provided the landlord with a key.
              The landlord gave written notice of default and potential cancellation, and the
              landlord issued a termination notice on April 8th. The other facility we store hemp
              at needed rent of $4000 in order to prevent surrender or forfeiture of the stored
              assets, but the designee never paid that rent. This is an example of how the designee
              failed to protect the assets on hand.

      (vi)    The receiver’s designee have not spent any money toward the business operation,
              including safety equipment amid the State of Emergency by Governor Beshear’s
              executive orders relating to COVID-19.

      (vii)   The receiver’s designee has not ask any high level management employees as to
              what the current business operations were going on, or to what products were being
              manufactured, and for whom and how much. These basic and essential questions
              that should have been asked are examples that the designee has no intention of
              operating the business successfully.

      (viii) At the present time, there is no security to keep assets from being secured.

      (ix)    The designee has informed the factory manager to fire everyone and to shut down
              the operations without providing any essentials or basics facts to do so. No funds
              have been spent on fuel to run the forklifts or trucks.

      (x)     It has become clear to me that the designee’s intention has been to close the
              business and liquidate.

      (xi)    All of this has happened after the announcement from President Trump of CARE
              Act, which could have infused hundreds of thousands of dollars into the business
              without harming any secured creditor. The receiver’s designee has not submitted
              any application for such forgiveness loan.

      (xii)   I have expended tens of millions of dollars into this company and have a desire and
              incentive to make it profitable, along with preserving 70+ jobs of central Kentucky
              employees. Finally, Elemental Processing is viewed nationally as a leader in the
              production of top of the line qualify CBD oil.

      Further, Affiant Sayeth Naught.

                                                    ELEMENTAL PROCESSING, LLC


                                                    BY:     /s/ Tony Struyk
                                                            TONY STRUYK
                                                            CEO and CFO and Authorized Agent,
                                                            Officer or Director and Member
Case 20-50640-tnw      Doc 18     Filed 04/20/20 Entered 04/20/20 19:52:12          Desc Main
                                  Document      Page 7 of 7


COMMONWEALTH OF KENTUCKY                    }

                                            )
COUNTY OF FAYETTE                           }

       Sworn to and acknowledged by TONY STRUYK, in his capacity as the CEO, CFO and
authorized agent, officer, director or member of Elemental Processing, LLC, on this the 20th day
of April, 2020.

My Commission Expires: August 31, 2021
My Notary ID: #583753
                                              /s/ Matthew B. Bunch
                                            NOTARY PUBLIC, KY STATE AT LARGE
